Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
This office action is in response to applicant’s reply filed on May 16, 2022.

Restrictions/Elections.
Applicant’s election without traverse of Group I (Claims 1-4, 6, 8-10, 12-14 and 19-21) in the reply filed on March 29, 2022 is acknowledged.

Status of Claims
Claims 1-4, 6, 8-10 and 12-21 are currently pending and are the subject of this office action.
Claims 15-18 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on March 29, 2022.
Claims 1-4, 6, 8-10, 12-14 and 19-21 are under examination.

Priority
This application is a CON of PCT/US2021/071038 filed on 07/28/2021, which is a PRO of 63/057,296 filed on 07/28/2020.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 6 and 8-9 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claims 6 recites the limitation "wherein the course of therapy also results in reduced joint pain".  There is insufficient antecedent basis for this limitation in the claim.  Claim 6 depends from claim 1 which only requires the patient to be infected with coronavirus.  There is no mention of the patient suffering from “joint pain”.  
In order to overcome this rejection, Applicant has to amend claim 1 to make clear that the patient infected with coronavirus also suffers from joint pain.  

Similar arguments are made for claims 8 and 9, “wherein the course of therapy results in improved sleep quality” (claim 8) and “wherein the course of therapy results in reduced anxiety” (claim 9).  Applicant will have to amend claim 1 to make clear that the patient infected with coronavirus also suffers from “sleep problems” and “anxiety”. 


Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 6 and 8-9 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. This is a new matter rejection.

Claim 6 requires that the patient infected with coronavirus also has a joint pain.  However, the specification does not have support for these types of patients.  Even though the specification discloses the treatment of coronavirus in patient suffering from coronavirus, and separately, the treatment of joint pain in patients suffering from joint pain, at no point there is any mention of patients suffering simultaneously from coronavirus and joint pain.

Similar arguments can be made for claims 8-9.

Allowable Subject Matter
Claims 1-4, 10, 12-14 and 19-21 are allowed.

Conclusion
Claims 1-4, 10, 12-14 and 19-21 are allowed.
	Claims 6 and 8-9 are rejected.

Correspondence
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARCOS L SZNAIDMAN whose telephone number is (571)270-3498.  The examiner can normally be reached on Flexing M-F 7 AM-7 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Winston Shen can be reached on 2-3157.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MARCOS L SZNAIDMAN/
Primary Examiner, Art Unit 1628
May 19, 2022.